48 F.3d 1223NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
James A. DUTY, Appellant,v.Arkansas, STATE of;  William Storey, Presiding Judge,Washington County Circuit Court;  Washington County,Arkansas;  Winston Bryant, State of Arkansas ex rel.,Attorney General;  Sarah Harberg, Assistant AttorneyGeneral, Appellees.
No. 94-3062.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 7, 1994.Filed:  Feb. 27, 1995.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
In this 42 U.S.C. Sec. 1983 action, James A. Duty timely appeals the District Court's1 order dismissing his complaint.  Having reviewed the record de novo and the parties' briefs, we find no error requiring reversal.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas